Citation Nr: 0922198	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for thrombocythemia, as 
a result of exposure to ionizing radiation.

2.  Entitlement to service connection for arthritis, claimed 
as secondary to thrombocythemia.  


REPRESENTATION

Veteran represented by:	Antonio Bendezu, Esq.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision, which denied 
service connection for his thrombocythemia and arthritis.  


FINDINGS OF FACT

1.  The Veteran took part in nuclear testing during Operation 
REDWING, conducted at the Pacific Proving Ground, in 1956.   
 
2.  Thrombocythemia was first demonstrated years after 
service and the probative, competent medical evidence of 
record does not link the disorder to active service, to 
include exposure to ionizing radiation.

3. The Veteran's arthritis is not related to a disease or 
injury in service and the preponderance of the evidence is 
against an etiological relationship (e.g. causation or 
aggravation) with thrombocythemia.


CONCLUSIONS OF LAW

1. Thrombocythemia was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008).  
 
2. The Veteran's arthritis was not incurred in or aggravated 
by service and it is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in April 2006, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  In addition, the Veteran 
was furnished with an additional letter in May 2007 
addressing his claim for secondary service connection.  While 
this letter was sent to the Veteran after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board finds that the claims were readjudicated 
after the provision of the required notice and completion of 
all indicated development.  There is no indication or reason 
to believe that the ultimate decision of the RO would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, Defense Threat Reduction Agency (DTRA) 
correspondence, and VA's Under Secretary for Health 
correspondence are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the RO has 
obtained a medical opinion from VA's Chief Public Health and 
Environmental Hazards Officer addressing whether his 
thrombocythemia is etiologically related to his in-service 
radiation exposure.  

With respect to the claim for service connection for 
arthritis, the Board concludes that a VA examination is not 
necessary.  The Veteran contends that his arthritis is 
secondary to his thrombocythemia.  However, as shown below, 
the Board has concluded that service connection for this 
disorder is not warranted.  Thus, a grant of service 
connection for arthritis would not be warranted on a 
secondary basis even if there was an etiologically link 
between his arthritis and thrombocythemia.  Thus, there is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim for service connection on 
a secondary basis.  To the extent that the Board must 
consider a claim for service connection on a direct basis, 
the Board observes that the Veteran has not identified any 
in-service event, injury or disease from which his arthritis 
arose.  There is no reasonable possibility that a medical 
opinion would aid in substantiating the Veteran's claim for 
service connection for arthritis.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a.	Thrombocythemia

The Veteran contends that he has thrombocythemia as a result 
of ionizing radiation exposure from his participation in 
Operation REDWING, conducted at the Pacific Proving Ground in 
1956.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 
(Fed. Cir. 1997).  The Board will address each of these three 
methods in the adjudication that follows. 

First, the VA has identified certain diseases which are 
presumed to be the result of radiation exposure.  Such a 
presumption, of course, must be based upon a finding that the 
veteran was, in fact, "a radiation-exposed veteran."  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying 
this statutory presumption, there is no requirement for 
documenting the level of radiation exposure.   
 
Second, there are other radiogenic diseases which may be 
service connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive.  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more after service (for most of 
the listed diseases) in an ionizing radiation exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  The Veteran may provide competent scientific or 
medical evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in 
certain circumstances, service before January 1, 1974, on 
Amchitka Island, Alaska; or, certain circumstances, service 
in a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000 (42 38 U.S.C. § 73841(14)).  
See 38 C.F.R. § 3.309(d)(ii)(2008).  While the Veteran 
participated in a radiation-risk activity as defined by 
regulation, his diagnosed disability (thrombocythemia) is not 
included in the listed presumptive disabilities under 
38 C.F.R. § 3.309(d).  As such, the presumption under 
38 C.F.R. § 3.309(d) is not applicable here.  See Rucker, 10 
Vet. App. at 71.  

With respect to the second method, section 3.311(a) calls for 
the development of a radiation dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  This includes the request of dose data from the 
Department of Defense.  See 38 C.F.R. § 3.311(a)(2)(ii).  The 
dose data is then forwarded to the Under Secretary for 
Benefits for consideration. See 38 C.F.R. § 3.311(c)(1).  

The Veteran has claimed that his thrombocythemia resulted 
from ionizing radiation exposure.  The Board notes that 
thrombocythemia is not a listed radiogenic disease.  See 
38 C.F.R. § 3.311(b)(2).  However, the Veteran submitted a 
letter dated in April 2007 which provided a private 
physician's opinion that there was likely a causal 
relationship between his thrombocythemia and radiation 
exposure.

Thereafter, the Veteran's claim was forwarded to obtain the 
Department of Defense for dose data.  See 38 C.F.R. 
§ 3.311(a).  In October 2007, the DTRA composed a Scenario of 
Participation and Radiation Exposure for the Veteran which 
was based upon available military records and the Veteran's 
recollections and statements. The Veteran's statements, 
service personnel records, unit records, and operations 
documents, confirm that the Veteran was stationed aboard the 
USS Walton during Operation REDWING in 1956 and participated 
in marine radiological surveys to determine the possible 
effects of radiation fallout on commercial fishing areas.  
The DTRA thereafter provided that the Veteran received not 
more than 18 rem of external gamma dose, 0.5 rem of external 
neutron dose, 0.3 rem of internal committed doses to the red 
marrow (alpha), and 3 rem of internal committed dose to the 
red marrow (beta + gamma).  The evidence shows that the 
Veteran participated in the testing of nuclear weapons and 
the requirements of 38 C.F.R. § 3.311(b)(1) are met.  

Thereafter, the Director of the VA Compensation and Pension 
(C&P) Service referred the Veteran's claims to the VA Under 
Secretary for Health pursuant to 38 C.F.R. § 3.311, for 
review and opinion as to whether it was likely, unlikely, or 
as likely as not that the Veteran's thrombocythemia resulted 
from exposure to in-service ionizing radiation.  In response, 
the Chief Public Health and Environmental Hazards Officer 
found that thrombocythemia was a clonal myeloproliferative 
disorder which could evolve into acute leukemia.  Citing to 
medical literature, the physician provided that no 
environmental risk factors have been clearly identified.  He 
then used to use the Interactive Radioepidemiological Program 
of the National Institute for Occupational Safety and Health 
to estimate the likelihood that exposure to ionizing 
radiation was responsible for the thrombocythemia.  The 
physician, using the cancer model for lymphoma and multiple 
myeloma, noted that the computer software calculated the 
probability of causation to fall within the 22.65 percentile.  
Based upon the foregoing, the physician opined that it was 
unlikely that the Veteran's thrombocythemia could be 
attributed to exposure to in-service ionizing radiation.  In 
contrast to the private physician's April 2007 letter which 
provided a possible relationship, the Chief Public Health and 
Environmental Hazards Officer's opinion is based upon the 
Veteran's specific dose estimates and cited medical 
literature.  Because this medical opinion is well-reasoned, 
the Board places substantial probative value on it.  The 
Board thus concludes that the presumptive service connection 
provisions for ionizing radiation are not applicable in this 
case. See 38 C.F.R. § 3.311.   
 
Even if the disease in question is not listed in 38 C.F.R. 
§ 3.309 and is not a radiogenic disease under 38 C.F.R. § 
3.311, the Veteran is not foreclosed from proving direct 
service connection by establishing direct actual causation 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee, 
supra.  Under Combee, VA must not only determine whether a 
veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation. 

The Veteran claims that his thrombocythemia is the result of 
service.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms currently and that he was injured during 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's service treatment records are devoid of any 
complaint, finding, or treatment of thrombocythemia or any 
other blood disorder.  There is no evidence that the Veteran 
developed this disorder within one year of service 
separation.  Indeed, the medical records provide that the 
Veteran was not diagnosed with thrombocythemia until January 
2003, almost 45 years after service. 
 
VA medical records reflect that the Veteran was diagnosed 
with thrombocythemia in January 2003 and was thereafter 
treated for this disorder with medication.  None of the 
medical records associated with the claims file mention his 
service, and they do not relate his thrombocythemia to 
service or to any event therein.  

The April 2007 letter from the private physician provided 
that if the Veteran's radiation exposure was confirmed, and 
he continued to suffer from thrombocythemia, then there was 
likely a causal relationship to prolonged radiation exposure.  
The physician noted that he reviewed the Veteran's medical 
records.  However, unlike the Chief Public Health and 
Environmental Hazards Officer with the VA's Under Secretary 
for Health, the physician did not have access to the DTRA's 
dose estimates that the Veteran was exposed to in service.  
In fact, the examiner noted that the Veteran was exposed to 
prolonged radiation exposure.  The Board thus finds the 
opinion from the Chief Public Health and Environmental 
Hazards Officer to be clearly more definitive, and more 
probative on the question of the relationship between the 
Veteran's thrombocythemia and his exposure to ionizing 
radiation in service.  See Winsett v. West, 11 Vet. App. 420, 
424-25 (1998)(it is not error for the Board to value one 
medical opinion over another, as long as a rational basis for 
doing so is given); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993)(the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board). 

In support of his claim, the Veteran also submitted 
literature regarding USS Walton and myeloproliferative 
disorders.  The literature pertaining to USS Walton provides 
information regarding various operations and assignments that 
the ship and its crew undertook from 1944 to 1968.  Despite 
the general nature of this literature, it has been confirmed 
that the Veteran served on, and was exposed to ionizing 
radiation while, aboard the USS Walton.  The literature, 
however, does not provide a causal relationship between his 
thrombocythemia and radiation exposure.  The Veteran also 
submitted medical literature regarding myeloproliferative 
disorders, which includes a definition of the disorder, to 
include thrombocythemia, discusses that the causes are 
uncertain, but notes that possible risk factors are exposure 
to radiation and familial history.  This literature does not 
refer to the Veteran himself, nor is it specific to the 
particular circumstances and events described by him with 
respect to his claimed exposure to ionizing radiation in 
service.  Further, the possible risk factors listed in the 
literature are speculative and not definitive.  The 
literature does not show that there is a direct causal 
relationship. Generic medical literature, which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case, does not provide competent 
evidence to satisfy the nexus element for an award of service 
connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  

Based upon the foregoing, service connection for 
thrombocythemia is not warranted on a direct or presumptive 
basis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   

b.	Arthritis 

The Veteran claims his arthritis results from his 
thrombocythemia.  To afford the Veteran every possible 
consideration, the Board will also consider direct service 
connection.  For the reasons that follow, the Board concludes 
that service connection is not warranted.
 
Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a)(2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

Post-service medical records establish that the Veteran was 
diagnosed with arthritis of the lumbar spine and bilateral 
hips.  It is unclear what arthritic condition the Veteran 
claims results from his thrombocythemia.  As such, the Board 
will discuss both arthritis of the lumbar spine and bilateral 
hips.  The Board is satisfied that the Veteran has a current 
disability and the first element is satisfied.  See Allen, 
supra.  As such, the Board turns to the issue of whether this 
disability was caused or aggravated by a service-connected 
disability.  

The Veteran essentially contends that his arthritis was 
caused by his thrombocythemia.  Again, the Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  See, e.g., Layno, supra.  However, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder.  
See Espiritu, supra.  As there is no evidence that the 
Veteran is medically trained, he is not competent to render 
an opinion as to the cause of his right knee disability.  The 
Board turns to the pertinent medical evidence of record.

The claims file is devoid of any evidence which provides that 
the Veteran's arthritis is associated with his 
thrombocythemia.  Furthermore, service connection has not 
been established for thrombocythemia.  As such, the Board 
finds that secondary service connection is not warranted.  
See Allen, supra.

As noted above, the Board will also consider direct service 
connection.  The Board has reviewed the Veteran's claims file 
to determine if there is any indication of back or hip 
problems in service.  The Veteran's enlistment physical 
examination, dated in August 1955, and the separation 
physical examination, dated in August 1958, both provided 
that the Veteran's spine and other musculoskeletal areas were 
normal.  There are no service treatment notes providing 
complaints of back or hip problems.  
 
Post-service medical records provide that the Veteran 
submitted to X-rays of his lumbar spine and pelvis in 
September 2003, wherein he was assessed with advanced 
degenerative changes of the lumbar spine and moderate 
degenerative joint disease of the bilateral hips.  A November 
2002 primary care assessment note indicates that the Veteran 
underwent lower back surgery in 1971.  However, there is no 
further medical evidence associated with the file and the 
Veteran has not indicated further medical treatment for which 
VA may seek the treatment records.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Board finds that there is no 
continuity of symptoms between his current disability and any 
injury he experienced in service.  Service connection must 
fail on a direct basis.  See Hickson, supra. 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and chronic diseases, including 
osteoarthritis, become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's arthritis was 
not manifest at separation and the record does not reflect 
any complaints, treatment or diagnosis within one year of 
separation.  The Veteran cannot benefit from the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim on secondary and 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for thrombocythemia, as a 
result of exposure to ionizing radiation, is denied.  

Entitlement to service connection for arthritis, claimed as 
secondary to thrombocythemia, is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


